DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a circuit assembly comprising a radio-frequency (RF) photonic integrated circuit (PIC) layer, the RF PIC layer comprising, in a single integrated circuit, at least one RF antenna and at least one photonic device coupling the RF antenna to an optical interface, and an electronic-photonic integrated circuit (EPIC) assembly optically coupled to the optical interface of the RF PIC layer, the EPIC assembly comprising two or more integrated-circuit dies bonded to one another so as to form a die stack, wherein at least one of the two or more integrated-circuit dies comprises one or more integrated photonic devices and wherein each of the two or more integrated-circuit dies is electrically connected to at least one other integrated-circuit die via an electrically conductive through-wafer interconnect or an electrically conductive through-wafer via as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887